Exhibit 99.1 AeroGrow Reports Results for the Quarter Ended September 30, 2013 · Overall sales decline on planned inventory transition · Sales to retailers up sharply as national accounts gain traction BOULDER, CO(Marketwired – Nov. 12, 2013) - AeroGrow International, Inc. (OTCQB: AERO) ("AeroGrow" or the "Company"), which sells the AeroGarden® line of high-output, soil-free indoor gardens, seed pod kits, and accessory items, announced results for the quarter ended September 30, 2013, the second quarter of AeroGrow’s 2014 fiscal year. For the three months ended September 30, 2013, total revenue of $676,035 was down 41% relative to the same period in the prior year.The decline was caused by the strategic decision to reduce inventory as the Company transitioned to a new line of ‘Miracle-Gro AeroGarden’ products co-branded with the nationally recognized Miracle-Gro brand.Due to the inventory shortage, the Company’s website was out of stock on most garden items throughout much of the quarter,and spending on advertising was reduced 64.6% from the prior year, further impacting revenue.Partially offsetting the decline in our direct-to-consumer channel was the large sales increase in our retail channel, from $6,419 in the prior period to $148,466 for three months ended September 30, 2013. “Our April 2013 partnership with the Scott’s Miracle-Gro Company presents multiple opportunities for sustained, long term growth,” said Mike Wolfe, AeroGrow’s President and Chief Executive Officer.“One of those is the co-branding of our product lines under the ‘Miracle-Gro AeroGarden’ brand, however sales this past quarter were negatively impacted in the short term as we drew down inventories of old merchandise in advance of the co-branded launch.That launch was completed during October and early November; we are once again in stock with new and co-branded products, and are well prepared with adequate inventory for selling this holiday season. “In addition to co-branding, our efforts at entering the retail marketplace – in some cases with the help of the team at Scotts – has also proved successful. We are launching, testing or expanding in no fewer than 8 new major national accounts during the current quarter.These efforts are leaving us well-poised for further expansion in coming quarters and years.Having restructured our company and generated significant efficiencies in the operating of our business over the past several years, I believe that as sales through these new channels increase we will begin to see this expansion drive significant improvement to our financial results. “I’m also excited about several new products that we have added to our line.Our new LED AeroGarden, which is being featured in the current FrontGate catalog, is truly revolutionary.And our new growing technology that allows AeroGardeners to grow everything from strawberries to bonsai trees is sure to be a hit.We’ve added ten new products to our product line, all of which are featured in our new 40 page catalog (our biggest ever) and which can be viewed at AeroGarden.com.” On April 23, 2013 the Company announced that Scotts Miracle-Gro had made a $4.5 million equity investment and IP acquisition with the Company, resulting in a 30% beneficial ownership interest in AeroGrow.In the process, AeroGrow took steps to entirely eliminate its long term debt, restructured the balance sheet to facilitate potential future transactions, and gained a valuable partnership for growth.The agreement affords AeroGrow the use of the globally recognized and highly trusted Miracle-Gro brand name while also providing AeroGrow a broad base of support in marketing, distribution, supply chain logistics, R&D, and sourcing. RESULTS OF OPERATIONS Three Months Ended September 30, 2013 and September 30, 2012 Summary Overview For the three months ended September 30, 2013, total revenue of $676,035 was down 40.9%, or $468,225 relative to the same period in the prior year.The decline was caused by a $592,087, or 53.2%, decline in sales to direct-to-consumer channels caused by lack of advertising due to low inventory levels as we rebrand our product line with the Miracle-Gro trade name.This decline was partially offset by the sales in our retail channels which were up 2,219.9%, or $142,047, primarily due to sales to newly acquired retail accounts, particularly Amazon.com.Sales to international distributors decreased by 73.4% to $6,600 in the three months ended September 30, 2013 relative to the same period in the prior year. This decrease is also attributable to lack of promotional activity due to our low inventory levels as we rebranded our product. We saw a 32.4% year-over-year increase in the efficiency of our marketing efforts during the three months ended September 30, 2013, as measured by dollars of direct-to-consumer sales per dollar of advertising expense. Sales per dollar of advertising expense totaled $12.25 for the three months ended September 30, 2013, as compared to $9.26 per dollar of advertising expense in for the same period the previous year. Marketing efficiency improved as we reduced our marketing spending due to the lack of inventory. We spent only $42,512 during the three months that ended September 30, 2013 compared to $120,260 for the same period in the previous year. On a product line basis, we experienced a year-over-year decrease in the mix of AeroGardens as a percent of total revenue as existing customers continued to purchase seed kits and accessories while we had low inventory levels of AeroGardens.For the three months ended September 30, 2013, AeroGarden sales represented 21.3% of total revenue, as compared to 35.9% in the prior year period.Seed kit and accessory sales increased as a percent of the total to 78.7% from 64.1% in the prior year period. Our gross margin for the three months ended September 30, 2013 was 42.5%, down from 52.3% in the prior year period as we shift our revenue mix from higher margin direct response customers and seed kit sales to lower margin retailers, international distributors and AeroGarden sales. Our gross margin is also affected by brand and intellectual property royalty fees associated with our strategic alliance with Scotts Miracle-Gro, which we believe will result in expanded sales outlets and decreased gross margins. In aggregate, our total operating expenses decreased 18.0% or $177,760 year-over-year, principally because we did not replace our CFO who resigned in April 2013, spent $77,747 less in advertising expense and conducted less research and development costs after we introduced the AeroGrow Ultra in the third quarter of Fiscal 2013. As a result of lower sales, our operating loss increased to $521,459 for the three months ended September 30, 2013, from $388,457 in the prior year period. Other income and expense for the three months ended September 30, 2013 totaled to a net other expense of $100,368, as compared to net other expense of $10,917 in the prior year period.The net other expense in the current year period includes $12,321expense relating to the fair value revaluation of the warrants held by Scotts Miracle-Gro.For the three months ended September 30, 2012, net other expense included the impact of $80,389 in non-recurring gains relating to adjustments in estimates of certain accounts payable accounts. The net loss for the three months ended September 30, 2013 was $621,827, more than the $398,654 loss in the prior year due to the lower overall sales as a result of low inventory levels as we rebrand our product line with the Miracle-Gro trade name. AEROGROW INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended September 30, Six Months ended September 30, Product sales $ Cost of revenue Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses $ Loss from operations ) Other (income) expense, net Fair value changes in derivative warrant liability Interest (income) (2
